department of the treasury internal_revenue_service washington d c aug 8s e ot ep ra te tax exempt and coven uil no legend taxpayer a date date amount a amount b ira x company a company b bank a supplemented by correspondence dated in which you request a waiver of the 60-day rollover requirement contained in this is in response to your letter dated sec_408 of the internal_revenue_code the code’ __ represents that on date he received a distribution totaling taxpayer a age amount b from ira x taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to his medical_condition which impaired his memory and his ability to timely roll over amount b taxpayer a further represents that amount b has not been used for any other purpose under penalty of perjury taxpayer a submits the following facts and representations in support of the ruling requested is the holding_company for taxpayer a maintained ira x with company a company b company a taxpayer a represents that company b issued subprime mortgages and that based upon information reported in the national press company b planned to file for bankruptcy ira x had a balance of amount a on date taxpayer a represents further that because amount a exceeded the insurance protection afforded on date he wired amount b from ira x to bank a company b subsequently replaced their top management received a large capital infusion from a major investor and did not file for bankruptcy finally taxpayer a represents that it was his intent to place amount b in bank a where it would be safe and reinvest amount b in another ira however because of his medical_condition he forgot to make the rollover in a timely manner when he realized his mistake approximately two weeks after the expiration of the 60-day period he wired amount b back to ira x on date documentation submitted by taxpayer a’s treating physician reflects that taxpayer a has been treated for medical conditions which have left taxpayer a with memory problems based on the facts and representations taxpayer a requests that the internal_revenue_service the service waive the day rollover requirement contained in sec_408 of the code with respect to the distribution of amount b from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable rollovers to ira sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed ___ since the distribution occurred the information and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to his medical_condition therefore pursuant to sec_408 of the code the service hereby waives the day rollover requirement with respect to the distribution of amount b from ira x provided ail other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount b will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code lo this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact d no at or fax please address all correspondence to sincerely yours dmz lohay of donzell h litflejohn manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
